By the court, Lacy J. The main question in this case is whether an administrator of an intestate can maintain an action for the recovery of slaves against the heir. It is certain he cannot, as a general principle; and so it has been determined in Hill’s administrators vs. Mitchell. The law casts the decent of slaves upon the heir. Under certain circumstances they are made assets sub modo in the hands of the administrator for the payment of debts. If these circumstances were shown, whether or not he could maintain the action for the recovery of the possession, is a question upon which we express no opinion, as that point does not arise upon the record. Judgment reversed.